 Case 20-30208        Doc 84   Filed 04/15/21 Entered 04/15/21 13:25:40     Desc Main
                                 Document     Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

 In re:                                        )
                                               ) Case No. 20-30208
 CALVIN RAY KENNEDY and                        )
 CYNTHIA M. KENNEDY,                           ) Chapter 11
                                               )
                       Debtors.                )

          RESPONSE TO APPLICATION OF DEBTORS FOR
              AUTHORITY TO RETAIN AND EMPLOY
    THE HENDERSON LAW FIRM PLLC AS BANKRUPTCY COUNSEL,
          PURSUANT TO SECTIONS 327(A), 328 AND 330 OF
       THE BANKRUPTCY CODE AND BANKRUPTCY RULE 2014

          The United States Bankruptcy Administrator for the Western District of North

Carolina (the “Bankruptcy Administrator”) hereby responds (the “Response”) to the

Application of Debtors for Authority to Retain and Employ the Henderson Law Firm

PLLC as Bankruptcy Counsel, Pursuant to Sections 327(a), 328 and 330 of the

Bankruptcy Code and Bankruptcy Rule 2014 filed on March 15, 2021 [Doc No. 77]

(the “Application”) and says:

          1.    The Debtors filed a voluntary Chapter 11 petition on February 19, 2020

[Doc. No. 1].

          2.    The Application seeks to employ The Henderson Law Firm PLLC

(“Henderson”) as bankruptcy counsel to the Debtors pursuant to 11 U.S.C. § 327(a).

          3.    The Application is not timely filed. Rule 2014-1 of the Rules of Practice

and Procedure of the United States Bankruptcy Court for the Western District of

North Carolina addresses the appointment of professional persons and states as

follows:
 Case 20-30208     Doc 84    Filed 04/15/21 Entered 04/15/21 13:25:40        Desc Main
                               Document     Page 2 of 2



             Applications. Absent extraordinary circumstances, attorneys and
             other professionals will not be appointed nunc pro tunc. Applications
             for appointment filed within 30 days of the filing of the petition or
             within 30 days of the date services commence, whichever occurs later,
             shall be considered timely.

W.D.N.C. Bankr. L.R. 2014-1.

      Wherefore, the undersigned requests that the Court hold a hearing on the

Application, determine the effective date of Henderson’s employment, and grant such

other and further relief as the Court deems just and proper.


Dated: April 15, 2021



                                  /s/ Shelley K. Abel
                                  Shelley K. Abel
                                  United States Bankruptcy Administrator
                                  402 W. Trade Street, Suite 200
                                  Charlotte, NC 28202-1669
                                  N.C. Bar #34370
                                  Tel: (704) 350-7587 Fax: (704) 344-6666
                                  shelley_abel@ncwba.uscourts.gov
